70 F.3d 1271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mona BRONSON;  et al., Plaintiffs-Appellees,v.BOARD OF EDUCATION OF the CITY SCHOOL DISTRICT OF the CITYOF CINCINNATI;  et al., Defendants-Appellees,Cincinnati Federation of Teachers, Proposed Intervenor-Appellant.
No. 94-4042.
United States Court of Appeals, Sixth Circuit.
Nov. 22, 1995.

Before:  ENGEL, MILBURN, and NORRIS, Circuit Judges
MEMORANDUM OPINION
PER CURIAM.


1
The Cincinnati Federation of Teachers appeals the denial by the district court of the Federation's motion to intervene in litigation of long-standing, Bronson et al. v. Board of Education of Cincinnati et al.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying the Federation's motion to intervene.


3
As the reasons why intervention was properly denied have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.


4
Accordingly, the order of the district court is affirmed upon the reasoning stated by the district judge in open court on January 14, 1994.